Opinion issued March 28, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00686-CR
                            ———————————
                          SCHYLER HILL, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Case No. 1277318



                          MEMORANDUM OPINION

      Appellant, Schyler Hill, without an agreed punishment recommendation

from the State, pleaded guilty to the offense of aggravated sexual assault,1 and the


1
      See TEX. PENAL CODE ANN. § 22.021 (Vernon Supp. 2012).
trial court assessed his punishment at confinement for forty-five years. The trial

court certified that this is not a plea bargain case and appellant has the right to

appeal.

      Appellant’s counsel on appeal has filed a brief stating that the record

presents no reversible error and the appeal is without merit and is frivolous. See

Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). The brief

meets the requirements of Anders by presenting a professional evaluation of the

record and detailing why there are no arguable grounds for reversal. Id.; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

      The brief also reflects that counsel delivered a copy of the brief to appellant

and advised appellant of his right to file a pro se response. See In re Schulman,

252 S.W.3d 403, 408 (Tex. Crim. App. 2008). Appellant has not filed a pro se

response. The State has waived its opportunity to file an appellee’s brief.

      When this Court receives an Anders brief from a defendant’s court-

appointed appellant counsel, we conduct a review of the entire record to determine

whether the appeal is frivolous, i.e., whether it presents any arguable grounds for

appeal. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford v. State, 813
S.W.2d 503, 510–511 (Tex. Crim. App. 1991). An appeal is frivolous when it does

not present any argument that could “conceivably persuade the court.” In re

Schulman, 252 S.W.3d at n.12.        In conducting our review, we consider the

                                          2
appellant’s pro se response, if any, to his counsel’s Anders brief. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Having reviewed the

record and counsel’s brief, we agree that there is no reversible error and the appeal

is frivolous and without merit. See id.

      We affirm the judgment of the trial court. We grant appellate counsel’s

motion to withdraw. 2 See Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—

Houston [1st Dist.] 2000, no pet.) (per curiam). Counsel must immediately send

the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of

the notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).




                                   PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See In re Schulman, 252 S.W.3d 403, 411 (Tex. Crim. App.
      2008); Stephen v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston [1st Dist.]
      2000, no pet. (per curiam).
                                           3